Atkinson, J.
1. The court did not err in refusing to declare a mistrial.
2. Tlie evidence supported the allegations in the petition, and was sufficient to support the verdict. See Pate v. Atlanta, 119 Ga. 671.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

The suit was on account of an alleged injury from a fall .into an unlighted and unguarded excavation in a public street. The plaintiff obtained a verdict for $500, and the defendant excepted to the refusal of a new trial. One of the grounds was that the court erred in not declaring a mistrial on motion based on the following occurrence: One of the defendant’s witnesses, having been examined, was recalled by the plaintiff’s counsel at a later period in the trial, and was asked, “Did you have a claim against the city?” On objection the judge stated that he did not see how that was relevant; and plaintiff’s counsel said, “If she had a claim against the city and had been settled with, it would be admissible on the question of the credibility of her testimony.” The question was ruled out.
J. L. Mayson and W. P. Hill, for plaintiff in error.
Westmoreland Brothers, contra.